COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Shamrock Management, LLC

Appellate case number:    01-13-00352-CV

Trial court case number: 59024-A

Trial court:              County Court at Law No. 1, Galveston County

        Relator has filed a petition for writ of mandamus and a motion seeking a stay of trial
proceedings. This court orders a stay of the underlying proceeding effective immediately. This
court requests a response to relator’s “Emergency Motion for Stay of Trial Proceedings.” Rule
9.2(b) of the Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended for the filing
of the response. The response must be received in the clerk’s office or filed in accordance with
this court’s rules on efiling no later than Thursday, May 2, 2013, at 5 p.m. See Tex. R. App. P.
2, 9.2(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: April 29, 2013